Citation Nr: 0028247	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  97-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for bilateral shoulder 
and knee pain.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for an eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran has many years of service in the Florida National 
Guard (FLARNG). His DD Form 214 shows that he was called to 
active duty in support of Operation Desert Shield/Storm from 
October 11, 1990, to July 6, 1991, and that he served in 
Southwest Asia (SWA) from November 26, 1990, to June 8, 1991.

The St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO) previously denied service 
connection for residuals of an eye injury in an April 1992 
rating decision.  It was specifically noted that his only eye 
condition, myopia, was a congenital or developmental disorder 
which was not service-connectable in the absence of permanent 
aggravation.  The veteran was informed of this adverse 
determination, as well as his procedural and appellate 
rights, by VA letter dated April 24, 1992.  He did not 
initiate a timely appeal, and the decision became final.

In December 1994, the veteran raised claims of entitlement to 
disabilities resulting from exposure to environmental 
environmental agents in the Persian Gulf.  Insofar as the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO) had been designated to adjudicate such 
issues, the veteran's claims folder was temporarily 
transferred to that jurisdiction in December 1994.

The Nashville VARO, in turn, denied entitlement to service 
connection for joint pain as due to an undiagnosed illness in 
a May 1995 rating decision.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case in February 1996.  He did not file a substantive appeal 
within the remainder of the applicable one-year delimiting 
period, and the decision became final.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the Nashville 
VARO which, in pertinent part, denied entitlement to service 
connection for right ear hearing loss and reopen of the claim 
of entitlement to service connection for residuals of an eye 
injury.

This case also comes to the Board on appeal from a November 
1996 rating decision of the Nashville RO that denied service 
connection for joint pain due to an undiagnosed illness.  As 
noted above, the veteran's claim was previously denied by the 
RO in a May 1995 rating decision which thereafter became 
final.  However, pursuant to All Station Fast Letter 96-73, 
the RO performed a "mandatory" review of the veteran's claims 
on a de novo basis.  As Fast Letter 96-73 instructed the RO 
to broaden the review of evidence considered to be probative 
in claims involving Gulf War service, the Board will also 
consider the veteran's claim on a de novo basis.  See 38 
C.F.R. § 3.114 (1999); see also Spencer v. Brown, 4 Vet. App. 
283, 286-287 (1993)

The veteran's claims folder was transferred back to the St. 
Petersburg VARO in May 1997.

In June 1997, based on the medical evidence and contentions 
presented, the St. Petersburg VARO refined the issue of 
"entitlement to service connection for joint pain" to that 
of "entitlement to service connection for bilateral shoulder 
and knee pain, claimed as joint pain, due to undiagnosed 
illness."


REMAND

Review of the record reflects that in October 1998, the 
veteran requested a personal hearing before the Board at the 
RO in a VA Form 9, which addressed matters related to the 
issue on appeal.  In a form received in July 1999, the 
veteran indicated that he would like to change his request to 
a Board video hearing.  In August 2000, the veteran was 
scheduled for a video hearing for the following month.  He 
was informed that he was not required to accept a video 
hearing, but by accepting a video hearing, he waived his 
right to a Board hearing at the RO.  It was added that If you 
accept this hearing, you must notify us by signing the 
attached form and returning it to us in the enclosed envelope 
as soon as possible.  Finally, the veteran was told that if 
he preferred a hearing where both he and the Board member are 
in the same room, he could decline the video hearing.  The 
veteran did not sign the form or report for the scheduled 
video hearing.  Under the circumstances, the veteran's 
failure to report for the video hearing may not be construed 
as a desire on his part to cancel his request to participate 
at a Board hearing. 

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the RO as soon as it 
may be feasible.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




_____________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

